Detailed Action
This is a Non-Final Office action in response to communications received on 8/12/2022.  Claims 1-4 and 7-10 were amended. Claims 18-21 were canceled. Claims 22-25 were added. Claim 11 was previously canceled via preliminary amendment. Claims 1-10, 12-17 and 22-25 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.

Response to Arguments
Applicant’s amendments and arguments, filed 6/29/2022, to claim 9 is sufficient to overcome the 112f interpretation of the claim and associated 112b rejection to the aforementioned claim.  Accordingly, the rejection to claim 9, as filed in (16) of the Final Office action filed 3/24/2022, is withdrawn.  
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Patel and Ebrahimi have been considered, but are moot because the new ground of rejection necessitated from amending the independent claims 1, 9 and 10. The instant rejection  does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically argued in the Applicant's response.
Consequently, the rejection of the claims under 35 U.S.C. 103 is presented as below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 7, 9, 10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 4, the claim recites “receiving the solution provider’s solution”. However, previous mention is only made of “at least one solution provider’s solution”. The claim is indefinite in the instance that more than one solution provider’s solution is received, as allowed by claim 1.
Regarding Claim 7, the claim recites “wherein the corresponding algorithmic solution is uploaded together with the solution provider’s solution”. However, previous mention is only made of “at least one solution provider’s solution”. The claim is indefinite in the instance that more than one solution provider’s solution is received, as allowed by claim 1. Also, claim 1 recites “wherein the at least one solution provider’s solution is an algorithmic solution to the challenge”. Claim 7 would imply that the solution provider’s solution is the algorithmic solution and is submitted with the algorithmic solution (itself).
Regarding Claim 9, the claim recites “evaluating at the platform the uploaded solution based on predefined conditions”. However, previous mention is only made of “the first solution provider's solution and the second solution provider's solution”. The claim is indefinite because “the uploaded solution” does not clearly relate to the first or second solution providers’ solutions and no previous mention is made of an uploaded solution.
Regarding Claim 10, the claim recites “evaluating at the platform the uploaded solution based on predefined conditions”. However, previous mention is only made of “the first solution provider's solution and the second solution provider's solution”. The claim is indefinite because “the uploaded solution” does not clearly relate to the first or second solution providers’ solutions and no previous mention is made of an uploaded solution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 12-17, 22 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cusden (US 2017/0344988 A1).
 Regarding claim 1, Cusden teaches the limitations of claim 1 substantially as follows:
 A method for offering data with problems to be performed on the basis of said data for which a solution is requested, providing solutions to said problems and verifying the provided solutions, the method comprising: (Cusden; Para. [0016]: a user that is challenged (i.e. offering data with problems to be performed on the basis of said data) to prove that it registered a particular record on a blockchain may respond to the challenge (i.e. providing solutions to said problems and verifying the provided solutions) by generating a new transaction, signing the transaction with the private key used to previously sign the blockchain record, and sending the signed transaction to the smart contract which validates the signed transaction)
providing a digital platform having a storage and a distributed ledger; (Cusden; Fig. 1; Paras. [0014]-[0016] & [0055]: A computer system, computing devices having electronic storages (i.e. digital platform having a storage) and a blockchain database (i.e. distributed ledger))
receiving the data with the problems as challenge to the storage; (Cusden; Para. [0028]: The computer system receives a challenge request (i.e. receiving the data with the problems as challenge to the storage))
receiving a record with a hash of the challenge and a smart contract including predefined conditions relating to the challenge to the distributed ledger; (Cusden; Paras. [0006] & [0021]: A smart contract generated to grant access to a blockchain address associated with a user or hash of a secret is provided on the blockchain (i.e. hash of he challenge and a smart contract including predefined conditions relating to the challenge to the distributed ledger))
transferring the challenge from the storage to at least one solution provider; (Cusden; Para. [0021]: The computer system provides a request to another computer system to initiate a challenge to a user and provide a smart contract in response to the challenge (i.e. transferring the challenge from the storage to at least one solution provider))
receiving a signed hash of the at least one solution provider's solution of the challenge to the distributed ledger; (Cusden; Paras. [0021]-[0022]: The computer system may provide a smart contracts and other data, such as a hash of a secret, to the distributed ledger, and may sign the transaction (i.e. signed hash of the at least one solution provider’s solution of the challenge))
receiving the at least one solution provider's solution of the challenge to the storage; and (Cusden; Para. [0021]: The computer system provides a request to another computer system to initiate a challenge to a user and provide a smart contract in response to the challenge (i.e. receiving the at least one solution provider’s solution of the challenge to the storage))
evaluating at the platform the uploaded solution based on predefined conditions; (Cusden; Para. [0021]-[0023]: The computer system receives an indication that a user is or is not the bearer of the private key which is sought (i.e. evaluating at the platform the uploaded solution based on predefined conditions))
wherein the at least one solution provider's solution is an algorithmic solution to the challenge.  (Cusden; Para. [0021]-[0023]: Signing a transaction using a public key to verify that a user bears a private key (i.e. algorithmic solution))

Regarding claim 3, Cusden teach the limitations of claim 1.
Cusden teaches the limitations of claim 3 as follows:
The method of claim 1, wherein receiving the signed hash further comprises: confirming that the signed hash of the at least one solution provider's solution is available at the distributed ledger.  (Cusden; Paras. [0021]-[0023]: The computer system may provide a smart contracts and other data, such as a hash of a secret, to the distributed ledger, and may sign the transaction which is used to give an indication of the validity of the user as bearing the key (i.e. confirming that the signed hash of the at least one solution provider’s solution is available at the distributed ledger))

Regarding claim 4, Cusden teach the limitations of claim 1.
Cusden teaches the limitations of claim 4 as follows:
The method of claim 1, wherein receiving the solution provider's solution further comprises: executing the smart contract stored in the distributed ledger.  (Cusden; Para. [0053]: smart contract on the blockchain is configured to automatically validate (i.e. execute the smart contract stored in the distributed ledger))

Regarding claim 5, Cusden teach the limitations of claim 1.
Cusden teaches the limitations of claim 5 as follows:
The method of claim 1, wherein the distributed ledger is provided on a plurality of hosts on a peer-to-peer network.  (Cusden; Fig. 1; Paras. [0014]-[0016] & [0055]: A computer system, computing devices having electronic storages and a blockchain database (i.e. plurality of hosts on a peer-to-peer network))

Regarding claim 6, Cusden teach the limitations of claim 1.
Cusden teaches the limitations of claim 6 as follows:
The method of claim 1, wherein the distributed ledger is a blockchain.  (Cusden; Fig. 1; Paras. [0014]-[0016] & [0055]: A computer system, computing devices having electronic storages  and a blockchain database (i.e. blockchain))

Regarding claim 7, Cusden teach the limitations of claim 1.
Cusden teaches the limitations of claim 7 as follows:
The method of claim 1, wherein the corresponding algorithmic solution is uploaded together with the solution provider's solution to the storage.  (Cusden; Para. [0021]-[0023]: Signing a transaction using a public key to verify that a user bears a private key (i.e. algorithmic solution))

Regarding claim 8, Cusden teach the limitations of claim 1.
Cusden teaches the limitations of claim 8 as follows:
The method of claim 1, wherein receiving the signed hash of the solution provider's solution protects the solution provider from another solution provider claiming the uploaded solution of the solution provider.  (Cusden; Paras. [0021]-[0022]: The computer system may provide a smart contracts and other data, such as a hash of a secret, to the distributed ledger, and may sign the transaction in order to validate the signing user (i.e. signed hash of the solution provider’s solution protects the solution provider from another solution provider))

Regarding claim 12, Cusden teach the limitations of claim 1.
Cusden teaches the limitations of claim 12 as follows:
The method of claim 2, wherein the distributed ledger is provided on a plurality of hosts on a peer-to-peer network.  (Cusden; Fig. 1; Paras. [0014]-[0016] & [0055]: A computer system, computing devices having electronic storages and a blockchain database (i.e. plurality of hosts on a peer-to-peer network))

Regarding claim 13, Cusden teach the limitations of claim 1.
Cusden teaches the limitations of claim 13 as follows:
The method of claim 3, wherein the distributed ledger is provided on a plurality of hosts on a peer-to-peer network.  (Cusden; Fig. 1; Paras. [0014]-[0016] & [0055]: A computer system, computing devices having electronic storages and a blockchain database (i.e. plurality of hosts on a peer-to-peer network))

Regarding claim 14, Cusden teach the limitations of claim 1.
Cusden teaches the limitations of claim 14 as follows:
The method of claim 4, wherein the distributed ledger is provided on a plurality of hosts on a peer-to-peer network.  (Cusden; Fig. 1; Paras. [0014]-[0016] & [0055]: A computer system, computing devices having electronic storages and a blockchain database (i.e. plurality of hosts on a peer-to-peer network))

Regarding claim 15, Cusden teach the limitations of claim 1.
Cusden teaches the limitations of claim 15 as follows:
The method of claim 2, wherein the distributed ledger is a blockchain.  (Cusden; Fig. 1; Paras. [0014]-[0016] & [0055]: A computer system, computing devices having electronic storages (i.e. digital platform having a storage) and a blockchain database (i.e. blockchain))

Regarding claim 16, Cusden teach the limitations of claim 1.
Cusden teaches the limitations of claim 16 as follows:
The method of claim 3, wherein the distributed ledger is a blockchain.  (Cusden; Fig. 1; Paras. [0014]-[0016] & [0055]: A computer system, computing devices having electronic storages (i.e. digital platform having a storage) and a blockchain database (i.e. blockchain))

Regarding claim 17, Cusden teach the limitations of claim 1.
Cusden teaches the limitations of claim 17 as follows:
The method of claim 4, wherein the distributed ledger is a blockchain.  (Cusden; Fig. 1; Paras. [0014]-[0016] & [0055]: A computer system, computing devices having electronic storages (i.e. digital platform having a storage) and a blockchain database (i.e. blockchain))

Regarding claim 22, Cusden teach the limitations of claim 1.
Cusden teaches the limitations of claim 22 as follows:
The method of claim 1, wherein the at least one solution provider comprises at least a first solution provider and a second solution provider.  (Cusden; Para. [0021]: The computer system provides a request to at least one other computer system (i.e. first solution provider and a second solution provider) to initiate a challenge to a user and provide a smart contract in response to the challenge)

Regarding claim 25, Cusden teach the limitations of claim 7.
Cusden teaches the limitations of claim 25 as follows:
The method of claim 7, further comprising: applying the solution provider's algorithm directly to the challenge to determine and verify a quality of the solution provider's solution. (Cusden; Paras. [0021]-[0023]: Applying a user’s private key to the challenge signed with the public key of the intended user (i.e. applying the solution provider’s algorithm directly to the challenge to determine and verify a quality of the solution provider’s solution))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cusden (US 2017/0344988 A1), as applied to claim 1, further in view of Hunn (US 2017/0287090 A1).
 Regarding claim 2, Cusden teaches the limitations of claim 1.
Cusden does not teach the limitations of claim 2 as follows:
The method of claim 1, wherein the data includes sensor data for a device, and wherein the challenge is predicting a device failure based on the sensor data.  
However, in the same field of endeavor, Hunn discloses the limitations of claim 2 as follows:
The method of claim 1, wherein the data includes sensor data for a device, and wherein the challenge is predicting a device failure based on the sensor data.  (Hunn; Para. [0123]: A data driven contract which responds to iot enabled sensor data or device performance (i.e. includes sensor data for a device and wherein the challenge is predicting a device failure based on the sensor data))
Hunn is combinable with Cusden because both are from the same field of endeavor of automated contracts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cusden to incorporate performing automatic functions in response to sensor data as in Hunn in order to expand the functionality of the system by providing a means by which contracts may be executed based on observed data.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cusden (US 2017/0344988 A1), further in view of Travizano (US 2020/0058023 A1).
 Regarding claim 9, Cusden teaches the limitations of claim 9 substantially as follows:
A platform including a processor, a storage comprising a non-transitory computer readable medium including a program comprising instructions executable by the processor, and a distributed ledger, the platform for offering data with problems to be performed on the basis of said data for which a solution is requested, for providing solutions to said problems and for verifying the provided solutions, the platform being adapted to execute the method steps of: (Cusden; Para. [0016]: a user that is challenged (i.e. offering data with problems to be performed on the basis of said data) to prove that it registered a particular record on a blockchain may respond to the challenge (i.e. providing solutions to said problems and verifying the provided solutions) by generating a new transaction, signing the transaction with the private key used to previously sign the blockchain record, and sending the signed transaction to the smart contract which validates the signed transaction)
receiving the data with descriptions of the data and the problems as challenge for which the solution is requested at the storage; (Cusden; Para. [0028]: The computer system receives a challenge request (i.e. receiving the data with descriptions of the problems as challenge to the storage))
receiving a hash of the challenge and a smart contract including a predefined conditions relating to the challenge at the distributed ledger; (Cusden; Paras. [0006] & [0021]: A smart contract generated to grant access to a blockchain address associated with a user or hash of a secret is provided on the blockchain (i.e. hash of the challenge and a smart contract including predefined conditions relating to the challenge to the distributed ledger))
transferring the challenge from the storage to at least a first solution provider and a second solution provider; (Cusden; Para. [0021]: The computer system provides a request to at least one other computer system (i.e. first solution provider and a second solution provider) to initiate a challenge to a user and provide a smart contract in response to the challenge)
receiving a signed hash of [the first solution provider's solution and the second solution provider's solution] of the challenge at the distributed ledger; (Cusden; Paras. [0021]-[0022]: The computer system may provide a smart contracts and other data, such as a hash of a secret, to the distributed ledger, and may sign the transaction (i.e. signed hash of the solution provider’s solution of the challenge))
receiving [the first solution provider's solution and the second solution provider's solution] of the challenge at the storage; and (Cusden; Para. [0021]: The computer system provides a request to another computer system to initiate a challenge to a user and provide a smart contract in response to the challenge (i.e. receiving the solution provider’s solution of the challenge to the storage))
evaluating at the platform the uploaded solution based on predefined conditions. (Cusden; Para. [0021]-[0023]: The computer system receives an indication that a user is or is not the bearer of the private key which is sought (i.e. evaluating at the platform the uploaded solution based on predefined conditions))
wherein the first solution provider's solution and the second solution provider's solution are an algorithmic solution to the challenge.  (Cusden; Para. [0021]-[0023]: Signing a transaction using a public key to verify that a user bears a private key (i.e. algorithmic solution))
Cusden does not teach the limitations of claim 9 as follows:
the first solution provider's solution and the second solution provider's solution 
the first solution provider's solution and the second solution provider's solution 
However, in the same field of endeavor, Travizano discloses the limitations of claim 9 as follows:
the first solution provider's solution and the second solution provider's solution (Travizano; Para. [0037]: Multiple smart contract sellers (i.e. first solution provider and second solution provider) submit transactions to extract funds, in the case of a challenge to the transaction, those sellers may provide evidence (i.e. first solution provider’s solution and second solution provider’s solution) for validation of the transactions within a challenge period)
the first solution provider's solution and the second solution provider's solution (Travizano; Para. [0037]: Multiple smart contract sellers (i.e. first solution provider and second solution provider) submit transactions to extract funds, in the case of a challenge to the transaction, those sellers may provide evidence (i.e. first solution provider’s solution and second solution provider’s solution) for validation of the transactions within a challenge period)
Travizano is combinable with Cusden because both are from the same field of endeavor of providing challenge responses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cusden to incorporate receiving challenge responses from multiple devices as in Travizano in order to expand the functionality of the system by providing a means by which multiple devices may be challenged by an entity.

Regarding claim 10, Cusden teaches the limitations of claim 10 substantially as follows:
A non-transitory computer readable medium including a program comprising instructions that when executed by a processing resource to cause a platform for offering data with problems to be performed on the basis of said data for which a solution is requested, for providing solutions to said problems and for verifying the provided solutions, comprising: (Cusden; Para. [0016]: a user that is challenged (i.e. offering data with problems to be performed on the basis of said data) to prove that it registered a particular record on a blockchain may respond to the challenge (i.e. providing solutions to said problems and verifying the provided solutions) by generating a new transaction, signing the transaction with the private key used to previously sign the blockchain record, and sending the signed transaction to the smart contract which validates the signed transaction)
provide a digital platform having a storage and a distributed ledger; (Cusden; Fig. 1; Paras. [0014]-[0016] & [0055]: A computer system, computing devices having electronic storages (i.e. digital platform having a storage) and a blockchain database (i.e. distributed ledger))
upload the data with the problems as challenge to the storage; (Cusden; Para. [0028]: The computer system receives a challenge request (i.e. receiving the data with the problems as challenge to the storage))
receive the data with the problems as challenge at the storage; (Cusden; Para. [0028]: The computer system receives a challenge request (i.e. receiving the data with the problems as challenge to the storage))
upload a smart contract relating to said challenge to the distributed ledger; (Cusden; Paras. [0006] & [0021]: A smart contract generated to grant access to a blockchain address associated with a user or hash of a secret is provided on the blockchain (i.e. upload a smart contract relating to said challenge to the distributed ledger))
receive a smart contract relating to said challenge at the distributed ledger; (Cusden; Paras. [0006] & [0021]: A smart contract generated to grant access to a blockchain address associated with a user or hash of a secret is provided on the blockchain (i.e. upload a smart contract relating to said challenge to the distributed ledger))
transfer the challenge from the platform to at least a first solution provider and a second solution provider; (Cusden; Para. [0021]: The computer system provides a request to at least one other computer system (i.e. first solution provider and a second solution provider) to initiate a challenge to a user and provide a smart contract in response to the challenge)
receive a signed hash of the [first solution provider's solution and the second solution provider's solution] of the challenge at the distributed ledger; (Cusden; Paras. [0021]-[0022]: The computer system may provide a smart contracts and other data, such as a hash of a secret, to the distributed ledger, and may sign the transaction (i.e. signed hash of the solution provider’s solution of the challenge))
receive the [first solution provider's solution and the second solution provider's solution] of the challenge at the storage; and (Cusden; Para. [0021]: The computer system provides a request to another computer system to initiate a challenge to a user and provide a smart contract in response to the challenge (i.e. receiving the solution provider’s solution of the challenge to the storage))
evaluate at the platform the uploaded solution based on predefined conditions (Cusden; Para. [0021]-[0023]: The computer system receives an indication that a user is or is not the bearer of the private key which is sought (i.e. evaluating at the platform the uploaded solution based on predefined conditions))
wherein the first solution provider's solution and the second solution provider's solution are an algorithmic solution to the challenge.  (Cusden; Para. [0021]-[0023]: Signing a transaction using a public key to verify that a user bears a private key (i.e. algorithmic solution))
Cusden does not teach the limitations of claim 10 as follows:
first solution provider's solution and the second solution provider's solution 
first solution provider's solution and the second solution provider's solution 
However, in the same field of endeavor, Travizano discloses the limitations of claim 10 as follows:
first solution provider's solution and the second solution provider's solution (Travizano; Para. [0037]: Multiple smart contract sellers (i.e. first solution provider and second solution provider) submit transactions to extract funds, in the case of a challenge to the transaction, those sellers may provide evidence (i.e. first solution provider’s solution and second solution provider’s solution) for validation of the transactions within a challenge period)
first solution provider's solution and the second solution provider's solution (Travizano; Para. [0037]: Multiple smart contract sellers (i.e. first solution provider and second solution provider) submit transactions to extract funds, in the case of a challenge to the transaction, those sellers may provide evidence (i.e. first solution provider’s solution and second solution provider’s solution) for validation of the transactions within a challenge period)
Travizano is combinable with Cusden because both are from the same field of endeavor of providing challenge responses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cusden to incorporate receiving challenge responses from multiple devices as in Travizano in order to expand the functionality of the system by providing a means by which multiple devices may be challenged by an entity.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cusden (US 2017/0344988 A1), as applied to claim 1, further in view of Travizano (US 2020/0058023 A1).
 Regarding claim 23, Cusden teaches the limitations of claim 1.
Cusden does not teach the limitations of claim 23 as follows:
The method of claim 1, wherein the challenge further comprises an evaluation criteria based on the predefined conditions, wherein the at least one solution provider's solution comprises a first solution provider's solution and a second solution provider's solution, and wherein the method further comprises: applying the evaluation criteria to the first solution provider's solution and the second solution provider's solution and choosing at least one solution based on at least one of the predefined conditions being met.  
However, in the same field of endeavor, Travizano discloses the limitations of claim 23 as follows:
The method of claim 1, wherein the challenge further comprises an evaluation criteria based on the predefined conditions, wherein the at least one solution provider's solution comprises a first solution provider's solution and a second solution provider's solution, and wherein the method further comprises: applying the evaluation criteria to the first solution provider's solution and the second solution provider's solution and choosing at least one solution based on at least one of the predefined conditions being met.  (Travizano; Para. [0037]: Multiple smart contract sellers (i.e. first solution provider and second solution provider) submit transactions to extract funds, in the case of a challenge to the transaction, those sellers may provide evidence for validation of the transactions within a challenge period (i.e. applying evaluation criteria to the first solution provider’s solution and the second solution provider’s solution and choosing at least one solution based on at least one of the predefined conditions being met))
Travizano is combinable with Cusden because both are from the same field of endeavor of providing challenge responses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cusden to incorporate receiving challenge responses from multiple devices as in Travizano in order to expand the functionality of the system by providing a means by which multiple devices may be challenged by an entity.

Regarding claim 24, Cusden and Travizano teach the limitations of claim 23.
Cusden and Travizano teach the limitations of claim 24 as follows:
The method of claim 23, wherein the predefined conditions include a certain time having passed since a posting of the challenge, [a certain number of solutions having been collected], a solution's performance reaches or exceeds a given threshold, and any combination thereof.  (Travizano; Para. [0037]: A challenge period is offered after submitting a transaction (i.e. certain time having passes since a posting of a challenge) in order to allow for verification of a challenged transaction (i.e. solution’s performance reaches or exceeds a given threshold))
a certain number of solutions having been collected (Cusden; Para. [0021]: The computer system provides a request to another computer system to initiate a challenge to a user and provide a smart contract in response to the challenge (i.e. a certain number of solutions have been collected))
The same motivation to combine as in claim 23 is applicable to the instant claim.

Prior Art Considered But Not Relied Upon
Harvey (US 2019/0207750 A1) which teaches a method and system for data management using a blockchain which may utilize smart contracts for executing transactions.
Ferenczi (US 2020/0193425 A1) which teaches a merchant system which invokes a smart contract in response to a hash function proof from a customer.

Conclusion
For the above-stated reasons, claims 1-10, 12-17 and 22-25 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438